UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 6, 2011 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in charter) New Jersey 000-25043 22-1697095 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Main Street, Hackensack, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(201) 488-6400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the ExchangeAct (17 CFR 240.13e-4 (c)) Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Shareholders (the “2011 Annual Meeting”) of First Real Estate Investment Trust of New Jersey (the “Trust”) was held on April 6, 2011.The following matters were submitted to the shareholders of the Trust at the 2011 Annual Meeting for their approval: Election of Trustees The shareholders of the Trust elected each of Robert S. Hekemian, Robert S. Hekemian, Jr. and David F. McBride to serve as a Trustee of the Trust for a three-year term.The balloting for election was as follows: Name Votes For Votes Withheld Abstentions Broker Non-Votes Robert S. Hekemian - - Robert S. Hekemian, Jr. - - David F. McBride - - Advisory resolution to approve the compensation of the Trust’s executive officers The shareholders of the Trust voted to approve an advisory resolution approving the compensation of the Trust’s executive officers as disclosed in the Trust’s proxy statement for the 2011 Annual Meeting pursuant to the requirements of Section 14A of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules promulgated thereunder.Balloting for this vote was as follows: Votes For Votes Against Abstentions Broker Non-Votes - Advisory resolution to determine the frequency of the advisory resolution to approve the compensation of the Trust’s executive officers The shareholders of the Trust voted upon an advisory resolution to determine whether the aforementioned advisory vote to approve the compensation of the Trust’s executive officers will occur every year, every two years or every three years pursuant to the requirements of Section 14A of the Exchange Act and the rules promulgated thereunder.The shareholders voted for the approval of a three year interval.Balloting for this vote was as follows: One Year Two Years Three Years Abstentions Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Registrant) By: /s/ Robert S. Hekemian Robert S. Hekemian Chairman of the Board Date:April 7, 2011
